DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Laroia et al. (US 20060089154 A, hereinafter “Laroia”) 
Venkatraman et al. (US 20160255604 A1, hereinafter “Venkatraman”)
Chang et al. (US 6889053 B1, hereinafter “Chang”)
Farzaneh (US 6266528 B1, hereinafter “Farzaneh”)
Lee et al. (US 7200127 B1, hereinafter “Lee”)
Kim et al. (EP 2709290 A2, hereinafter “Kim”)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 filed on 01/26/2022 have been considered but are moot because the new ground of rejection set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laroia et al. (US 20060089154 A, hereinafter “Laroia”) in view of Venkatraman et al. (US 20160255604 A1, hereinafter “Venkatraman”) and in view of Kim et al. (EP 2709290 A2, hereinafter “Kim”).
Regarding claims 1 and 13:
Laroia teaches a client device for a wireless network (Laroia abstract, [0002]-[0003], fig. 2, 4, 7, 10 and 11, where Laroia teaches a receiver device for receiving wireless communication signal) configured to:
receive a signal that contains a reference symbol modulated onto a plurality of subcarriers (Laroia abstract [0018], [0020], [0022],[0029], where Laroia teaches receiving pilot symbol modulated on a plurality of carrier frequencies), 
determine a plurality of weights based on the reference symbol and line-of-sight channel frequency responses for the subcarriers (Laroia abstract [0018], [0020], [0024].  [0029], figs 2, 4, 10 and 11, where Laroia teaches determining a plurality of channel gains and gain ratio by measuring the received signals), 
Laroia abstract [0018], [0020], [0029], where Laroia teaches each of the plurality of gains is associated with one of the channels/subcarriers), and
determine a gain associated with the received signal using the plurality of weights (Laroia abstract [0018], [0020], [0029], where Laroia teaches determining the gains ration associated with the received signal gains).
transmit information indicative of the determined gain to a network node of the wireless network (Laroia [0020]-[0022], [0024]-[0026], [0033], [0042]-[0043]). [0051]; where the combination teaches transmit feedback information regarding transmit power and power level to the base station and the base station can calculate the location of the wireless terminal based on the power level information fedback).
Use the determined gain in the client device to determine a location of the client device, wherein the determined gain is a weighted combination of received subcarriers, and the client device calculates weights used to produce the weighted combination from estimated, subcarrier specific frequency responses of a channel through which the signal is received (Laroia [0018], [0020]-[0022], [0024]-[0026], [0033], [0042]-[0043], where Laroia teaches the wireless terminal and/or the network can determine its location based on the transmit and received power level or gain determined).
Laroia fails to explicitly teach determining the weights based on line-of-sight channel frequency response and that the communication is perform using beamforming.
However, Laroia teaches signaling in the strongest detectable carrier frequency from each cell base station is identified by WT 128, its received power level measured and compared to the known transmit power level, and a distance estimate to the BS is determined (Laroia [0024]-[0025], [0042]-[0043]). The signal having the line-of-sight is usually stronger than the other signal since the distance is shorter and it is not affected with much interference. furthermore, Venkatraman teaches a distribution and utilization of antenna information for location determination operations in a beamforming communication system wherein antenna gain pattern for determining signal strength behavior as a function of angular position at a particular range(s) from the wireless node(s)) may be used to weight the interpolated values of the signal characteristics at locations between locations where actual signal measurements were performed and the center axis or point of a beam radiating from antennas of the wireless nodes may be determined from the antenna orientation(s) estimated, and interpolated values may be more heavily weighed closer to the center of the radiation beam, and weighed less heavily as the angular positions (relative to the radiation beam) for the locations for which interpolation operations are performed move away from the center of the beam (e.g., measurements close to the center of a beam can be more greatly trusted than measurements that are farther away from the center of the beam) (Venkatraman [0140]-[0145], figs. 4, 10-12).
Therefore, taking the teachings of Laroia and Venkatraman as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate the weight based on the line-of-sight signal received to determine the correct strength of the received signal and allow the calculation of the location or distance of the transmitter station since the strongest signal is more reliable therefore makes the calculation more reliable (Laroia [0024]-[0025], [0042]-[0043]). [0051]). 
Laroia in view of Venkatraman fails to explicitly teach wherein the determined gain is a weighted combination of received subcarriers, and the client device calculates weights used to 
 However, Kim in the same line of endeavor teaches a combining unit for combining signals from a plurality of branches, wherein the unit corrects the weighting coefficient of each branch so as to weaken an influence of a transmission path response estimated for a sub-carrier signal of the branch in branches with smaller reception signal intensities (Kim [0011]-[0013], [0038], [0057], [0065]).
Therefore, taking the teachings of Laroia, Venkatraman and Kim as a whole, it would have been obvious too ne of ordinary skill in the art at the time of the effective filing date of the application to determine the gain as a weighted combination of received subcarrier signals where the weights are based on signal receive in each branch (subcarrier specific frequency response), in order to limit the influence of the signals receive on the on less reliable or weaker sub-carriers thereby improve signal the receiver.



Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laroia et al. (US 20060089154 A, hereinafter “Laroia”) in view of Venkatraman et al. (US 20160255604 A1, hereinafter “Venkatraman”), in view of Kim et al. (EP 2709290 A2, hereinafter “Kim”), in view of Chang et al. (US 6889053 B1, hereinafter “Chang”) and in view of Farzaneh et al. (US 6266528 B1, hereinafter “Farzaneh”).
Regarding claim 4:

determine the gain as a real part of a weighted sum of complex vectors, each of the complex vectors representing a corresponding part of  the received signal on a corresponding one of the plurality of subcarriers.
However, tacking the teachings of Laroia, Venkatraman and Kim as a whole  it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the application to calculate the gain as such since the signal transmitted is often complex signal. and performing that calculation would be routine to one of ordinary skill in the art since the real part is often represented as the signal power while the imaginary part the angle of the received signal (Laroia [0024]-[0026], [0057], [0061], [0064], [0068], claim 16; Venkatraman [0140]-[0145], figs. 4, 10-12). Furthermore, Chang teaches likelihood-based geolocation prediction algorithms for CDMA systems using pilot strength measurement where signal strengths are calculated or measured and wherein Bayesian prediction and measurement summation are used to determine location (Chang col. 6 lines 39-65, col. 7 line 21-col. 8 line 20,  figs. 1, 4A-4E). and Farzaneh teaches to take advantage of multiple antenna in a wireless communication system the receive signal processor 116 determines a weighted sum of complex in-phase (I) and quadrature (Q) antenna signals, according to a set of complex valued receive weights designed to achieve a maximum signal-to-noise ratio (SNR), a maximum carrier-to-interference ratio, or some other criterion. Such weights can be combined to a vector of complex-valued receive weights. Output 118 is the voice and/or data decoded by receive signal processor 116 and is coupled to a telephone network interface unit (NIU) (Farzaneh col. 4 line 16-col. 5 line 19).

Regarding claim 5:
Laroia in view of Venkatraman, in view of Kim, in view of Chang and in view of Farzaneh teaches the client device according to claim 1, configured to:
determine a reliability of the determined gain, and transmit information indicative of the determined gain to the network node only if the determined reliability is better than a predetermined threshold (Laroia [0024]-[0026], [0057], [0061], [0064], [0068], claim 16; Venkatraman [0140]-[0145], [0149], figs. 4, 10-12; Chang col. 6 lines 39-65, col. 7 line 21-col. 8 line 20,  figs. 1, 4A-4E).
Regarding claim 6:
Laroia in view of Venkatraman, in view of Kim, in view of Chang and in view of Farzaneh teaches the client device according to claim 5, configured to:
determine a first Bayesian information criterion indicative of a likelihood of the received signal containing signal and noise, and determine a second Bayesian information criterion indicative of a likelihood of the received signal containing only noise so that said wherein the determined reliability being better than the predetermined threshold means indicates that the first Bayesian information criterion is smaller than the second Bayesian information criterion (Laroia [0024]-[0026], [0057], [0061], [0064], [0068], claim 16; Venkatraman [0140]-[0145], [0149], figs. 4, 10-12; Chang col. 6 lines 39-65, col. 7 line 21-col. 8 line 20,  figs. 1, 4A-4E).
Regarding claim 7:

determine a reliability value indicative of a reliability of the determined gain, and
transmit information indicative of the determined gain and the determined reliability value to a network node (Laroia [0024]-[0026], [0057], [0061], [0064], [0068], claim 16; Venkatraman [0140]-[0145], [0149], figs. 4, 10-12; Chang col. 6 lines 39-65, col. 7 line 21-col. 8 line 20,  figs. 1, 4A-4E).

Regarding claim 9:
Laroia in view of Venkatraman, in view of Kim, in view of Chang and in view of Farzaneh teaches the client device according to claim 1, configured to:
receive the signal through a plurality of reception beams, and select one of the plurality of reception beams, so that only the signal received through the selected reception beam is used for the determining of the plurality of weights  (Laroia [0024]-[0026], [0033], [0042]-[0043]). [0051], [0057], [0061], [0064], [0068], claim 16; Venkatraman [0140]-[0146], [0149] figs. 4, 10-12).
Regarding claim 10:
Laroia in view of Venkatraman, in view of Kim, in view of Chang and in view of Farzaneh teaches the client device according to claim 9, configured to perform the selecting of one of the plurality of reception beams by applying one of the following criteria:
selecting the reception beam that yields the largest sum of gains of all received signals,
selecting the reception beam that yields the highest gain of an individual received signal, selecting the reception beam that yields the largest sum of determined reliabilities of determined  (Laroia [0024]-[0026], [0033], [0042]-[0043]). [0051], [0057], [0061], [0064], [0068], claim 16; Venkatraman [0140]-[0146], [0149] figs. 4, 10-12).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Laroia et al. (US 20060089154 A, hereinafter “Laroia”) in view of Venkatraman et al. (US 20160255604 A1, hereinafter “Venkatraman”) in view of Kim et al. (EP 2709290 A2, hereinafter “Kim”), and in view of Lee et al. (US 7200127 B1, hereinafter “Lee”).
Regarding claim 11:
Laroia in view of Venkatraman, in view of Kim, in view of Chang and in view of Farzaneh teaches a network device for a wireless network, configured to:
receive from a client device information indicative of gains, wherein a gain indicates a signal strength at which the client device was able to receive a respective signal, wherein the client device receives the signal that contains a reference symbol modulated onto a plurality of subcarrier,  receive from the client device reliability values, wherein a reliability value indicates how reliably the client device was able to determine a respective gain of the signal strength at which the client was able receive the respective signal, and determine a location of the client device by using information about:
locations of network nodes that transmitted signals to the client device, directions to which the network nodes transmitted the signals, the information indicative of the gains, and the reliability values wherein the network device in the wireless network is further configured to use its processing capacity to determine the location of the client device by using beamformed transmissions of the network device without having to rely upon external resources. This claim is similar to claim 1. It is the transmitter part which the combine cited reference also teaches that (Laroia [0024]-[0026], [0033], [0042]-[0043]). [0051], [0057], [0061], [0064], [0068], claim 16; Venkatraman [0140]-[0146], [0149] figs. 4, 10-12; Kim [0010]-[0013], [0030], [0038], [0057], [0065]).
Furthermore Lee teaches a closed loop uplink power control system wherein the system comprises receiving downlink signals, detecting power or phase of a specific channel of the received downlink signals, extracting a power control command from the received downlink signals, estimating a moving speed of a mobile station based on the detected power or phase, measuring the reliability of the extracted power control command, changing a power control step size based on the estimated moving speed, and increasing or decreasing power level of transmitting signals by the changed power control step size according to the extracted power control command and its measured reliability (Lee col. 2 lines 26-46, col. 3 lines 10-27, figs. 1, 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate the reliability of the determine signal gained and transmit the reliability with the determined gain to the network, in order of the network to control the transmit power such as increasing it or decreasing it to achieve better communication and save resources and power consumption.
Regarding claim 12:
Laroia in view of Venkatraman, in view of Kim and in view of Lee teaches wherein the network device is configured to transmit to the client device instructions of determining reliability of gains that  the client device determines for the signals it receives (Laroia [0024]-[0026], [0033], [0042]-[0043]). [0051], [0057], [0061], [0064], [0068], claim 16; Venkatraman [0140]-[0146], [0149] figs. 4, 10-12; wherein the strength of the signal determines how reliable the signal was received and determine since the stronger the signal received the better the gain can be determined ).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 13, 2022